LEASE and WELL PURCHASE AGREEMENT

 

 

 

MONROE LEASE with THREE OIL WELLS located in

 

MONROE COUNTY, KENTUCKY

 

Total Acreage: 500 +/- acres

  

 

THIS Purchase Agreement is made and entered into on this 5th day of October
2015, by and between the undersigned, SUPERNOVA ENERGY, whose address is 265
Sunrise Hwy STE 1-276 Rockville Centre, New York 11570, hereinafter referred to
as “SUPERNOVA”, and OMR Drilling and Acquisition LLC, a Kentucky corporation,
whose address is 5405 S. Highway 127, Albany, Kentucky, hereinafter referred to
as “OMR DRILLING”.

 



 

WITNESSETH

 

 

WHEREAS, OMR DRILLING owns a certain Oil, Gas and Mineral Lease and three oil
wells (the “Lease”) in and to lands situated in the counties and states noted
hereinabove in an area known to the parties hereto by the project name noted
hereinabove; and,

 

WHEREAS, SUPERNOVA desires to purchase 50% of said lease and wells.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto do hereby
agree and stipulate as follows, to-wit:

 

1.SUPERNOVA agrees to pay to OMR DRILLING the amount of $135,000 in order to
purchase a 50% working interest and a 37.5% net revenue interest in the three
existing wells and in the remaining undeveloped portions of the lease.

 

2.OMR DRILLING agrees to carry SUPERNOVA’S share of the operation and
maintenance expenses associated with the operation of the three wells for the
first twelve months of ownership.

 

 

3.OMR DRILLING covenants to keep the location(s) free and clear of liens and
encumbrances arising out of operations, and to provide reasonable amounts of
insurance as required by the State of Kentucky. OMR DRILLING shall be liable to
SUPERNOVA only for gross negligence or intentional acts which might prove to be
the proximate cause of any loss to SUPERNOVA. Any loss which may be caused by an
act of God (force majeure) or caused by any force or reason beyond the control
of OMR DRILLING shall not create any liability upon either party beyond its,
proportionate share of any location or well ownership. In the event of such
loss, both parties agree to pay their proportionate share of liability from the
proceeds of oil and/or gas sales from the subject well(s) to settle claims, or
losses, as a result of the operation of the properties. Each of the parties
shall always have the right and privilege of receiving in kind, or separately
disposing of its’ share of oil and/or gas production. Any extra expenses
incurred by reason of separate disposition, or taking in kind, or its’ share of
production, by either party privileges and obligations of this contract shall be
assumed by any Third Party receiving SUPERNOVA’s working interest through
assignment or transfer.



 

4.      SUPERNOVA does hereby constitute and appoint OMR DRILLING as its agent,
attorney in fact, to negotiate and contract for the sale of oil and/or gas, and
to receive and disburse proceeds of sale, including the power to deduct normal
and reasonable operation expense.

 

 1 

 



5.      SUPERNOVA shall have access to the Lease Well at all reasonable times
for the purpose of inspection and observation.

 

6.      SUPERNOVA agrees and accepts the conditions of this Agreement and
further acknowledges that the oil and gas business is inherently risky and that
all or part of any investment on this project may be lost. With this in mind,
OMR DRILLING makes no representation or guarantee regarding any amount of
possible oil or gas production or the numerous risks in connection with an
investment in this project. SUPERNOVA further states that it can withstand the
total loss of investment without causing a change in lifestyle.

 

7.      This Agreement embodies the entire agreement between the parties hereto,
and supersedes any and all prior negotiations or agreements in regard thereto.
No alteration or extensions of this Agreement shall be binding unless in writing
and signed by the parties hereto.

 

8.The parties hereto acknowledge that they have read the above and foregoing
Agreement thoroughly, that there has been adequate opportunity to consult legal
counsel concerning this Agreement and that they have executed the same freely
and voluntarily on the date hereof.



 

 

IN WITNESS WHEREOF, this Agreement has been agreed to and signed by each of the
parties hereto, as of the day first above written.

 

 

SUPERNOVA ENERGY

 

BY: _________________________________

 

Kevin Malone, President and Sole Director

 

 

 

 

OMR Drilling and Acquisition, LLC.

 

 

 

BY: _________________________________

NICHOLAS A. UPCHURCH

MANAGING MEMBER

 

 

 

 

 

 

 

 

 2 

 

